UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 METROCORP BANCSHARES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: METROCORP BANCSHARES, INC. 9600 Bellaire Boulevard, Suite 252 Houston, Texas 77036 NOTICE OF 2 TO BE HELD ON FRIDAY, MAY 10, 2013 Shareholders of MetroCorp Bancshares, Inc.: The 2013 Annual Meeting of Shareholders (the “Meeting”) of MetroCorp Bancshares, Inc. (the “Company”) will be held at the Company’s principal executive office at 9600 Bellaire Boulevard, Suite 252, Houston, Texas 77036, on Friday, May10, 2013, beginning at 10:00 a.m., local time, for the following purposes: 1. To elect four directors of Class III to serve until the Company’s 2016 annual meeting of shareholders and each until their successors are duly elected and qualified or until their earlier resignation or removal; 2. To consider and act upon a proposal to ratify the appointment of KPMG LLP as the independent registered public accounting firm of the Company for the year ending December31, 2013; 3. To consider and approve an advisory (non-binding) resolution approving the compensation of the Company’s named executive officers (“Say-On-Pay”); 4. To consider and approve an advisory (non-binding) resolution approving the frequency of future votes regarding the compensation of the Company’s named executive officers (“Say-On-Frequency”); and 5. To transact such other business as may properly come before the Meeting or any adjournment thereof. The close of business on March15, 2013 has been fixed as the record date for the determination of shareholders entitled to notice of and to vote at the Meeting or any adjournments thereof. A list of shareholders entitled to vote at the Meeting will be available for inspection by any shareholder at the principal office of the Company during ordinary business hours for a period of at least ten days prior to the Meeting. You are cordially invited and urged to attend the Meeting. If you attend the Meeting, you may vote in person, regardless of whether you have given your proxy. By order of the Board of Directors, DON J. WANG Co-Chairman of the Board Houston, Texas April5, 2013 YOUR VOTE IS IMPORTANT To ensure your representation at the Meeting, please complete, date, and sign the enclosed proxy and return it in the accompanying envelope at your earliest convenience, regardless of whether you plan to attend the Meeting. No additional postage is necessary if the proxy is mailed in the United States. The proxy is revocable in the manner described in the proxy statement at any time before it is voted at the Meeting. METROCORP BANCSHARES, INC. 9600 Bellaire Boulevard, Suite 252 Houston, Texas 77036 PROXY STATEMENT FOR 2 TO BE HELD ON FRIDAY, MAY 10, 2013 IMPORTANT NOTICE REGARDING AVAILABILITY OF PROXY MATERIALS FOR THE 2, MAY10, 2013 Pursuant to rules promulgated by the Securities and Exchange Commission (the “SEC”), the Company is providing access to its proxy materials both by sending you this full set of proxy materials and by notifying you of the availability of its proxy materials on the Internet. You may access the following information at www.proxyvote.com/591650, which does not have “cookies” that identify visitors to the site: • Notice of 2013 Annual Meeting of Shareholders to be held on Friday, May10, 2013; • Proxy Statement for 2013 Annual Meeting of Shareholders to be held on Friday, May10, 2013; • Form of Proxy; and • Annual Report on Form 10-K for the fiscal year ended December31, 2012. SOLICITATION, REVOCABILITY AND VOTING OF PROXIES This Proxy Statement is being furnished in connection with the solicitation of proxies by the Board of Directors of the Company (the “Board”) for use at the 2013 Annual Meeting of Shareholders of the Company to be held at the Company’s principal executive office at 9600 Bellaire Boulevard, Suite 252, Houston, Texas 77036, on Friday, May10, 2013 beginning at 10:00 a.m., local time, and any adjournment thereof (the “Meeting”) for the purposes set forth in this Proxy Statement and the accompanying Notice of 2013 Annual Meeting of Shareholders (the “Notice”). This Proxy Statement, the Notice and the enclosed proxy will first be sent to shareholders on or about April5, 2013. Voting of Proxies Shares of the Company’s common stock, $1.00 par value (“Common Stock”), represented at the Meeting by an executed and unrevoked proxy in the form enclosed will be voted in accordance with the instructions contained therein. If no instructions are given on an executed and returned form of proxy, the proxies intend to vote the shares represented thereby in favor of each of the proposals to be presented to and voted upon by the shareholders as set forth herein. The Board knows of no other matters to be presented at the Meeting. If any other matter should be presented at the Meeting upon which a vote may be properly taken, shares represented by an executed and unrevoked proxy received by the Board may be voted with respect thereto in accordance with the judgment of the proxies. The proxy also confers on the proxies the discretionary authority to vote with respect to any matter presented at the Meeting for which advance notice was not received by the Company in accordance with the Company’s Amended and Restated Bylaws (the “Bylaws”). Revocability of Proxies Any proxy given by a record shareholder may be revoked by such shareholder at any time before it is voted at the Meeting by: • submitting to the Secretary of the Company a duly executed proxy bearing a later date; • delivering to the Secretary of the Company a written notice of revocation; or • attending the Meeting and voting in person. 1 All written notices of revocation and other communications with respect to revocation or proxies should be sent to: MetroCorp Bancshares, Inc., 9600 Bellaire Boulevard, Suite 252, Houston, Texas 77036, Attention: Corporate Secretary. Any shareholder who holds shares in street name with a bank or broker must contact that bank or broker to revoke his or her proxy. Solicitation of Proxies This proxy solicitation is made by the Board and the cost of this solicitation of proxies is being borne by the Company. Proxies will be solicited through the mail and, if deemed advisable, directors, officers and regular employees of the Company may solicit proxies personally or by telephone or other means of communication, without being paid additional compensation for such services. The Company will reimburse brokerage houses, custodians, nominees and fiduciaries for their reasonable expenses incurred in connection with forwarding the proxy materials to the beneficial owners of the Company’s Common Stock. Annual Report The Company’s Annual Report to Shareholders, including consolidated financial statements, for the year ended December31, 2012, as filed with the SEC, accompanies but does not constitute part of this Proxy Statement. 2 VOTING SHARES AND VOTING RIGHTS Only holders of record of the Company’s Common Stock at the close of business on March15, 2013 (the “Record Date”) are entitled to notice of and to vote at the Meeting and any adjournments or postponements thereof. On the Record Date, there were 18,725,901 shares of Common Stock outstanding, which is the only outstanding class of voting securities of the Company. A majority of the outstanding shares of Common Stock must be represented at the Meeting in person or by proxy in order to constitute a quorum for the transaction of business. Abstentions and shares held of record by a broker or nominee that are voted on any matter are included in determining whether a quorum exists. Each holder of Common Stock will have one vote for each share of Common Stock registered, on the Record Date, in such holder’s name on the books of the Company. A broker that holds shares in street name for a customer has the authority to vote on certain routine matters if it has transmitted proxy materials to the beneficial owner but has not received voting instructions from that owner, but does not have the authority to vote on non-routine matters. A broker non-vote occurs when the broker does not have the discretionary authority to vote the shares on non-routine matters and has not received voting instructions from the beneficial owner of the shares. The only routine matter to be presented at the Meeting is the ratification of the appointment of the independent registered public accounting firm. If a shareholder holds shares in street name and does not provide voting instructions to his or her broker, those shares will be counted as broker non-votes on each matter to be voted upon other than the ratification of the appointment of the independent registered public accounting firm. Directors will be elected by a plurality of the votes cast in person or by proxy at the Meeting. Accordingly, the four (4)ClassIII nominees receiving the highest number of votes cast by the holders of Common Stock will be elected. There will be no cumulative voting in the election of directors. A broker non-vote or a withholding of authority to vote with respect to one or more nominees for director will not have the effect of a vote against such nominee or nominees since broker non-votes and abstentions are counted for purposes of determining the presence or absence of a quorum, but are not counted as votes cast at the Meeting. The affirmative vote of the holders of a majority of the outstanding shares of Common Stock entitled to vote and present in person or represented by proxy at the Meeting is required to ratify the appointment of the independent registered public accounting firm and to approve the Say-On-Pay proposal. Any abstentions will have the effect of a vote against these matters. Since the ratification of the appointment of the independent registered public accounting firm is considered a routine matter and a broker or other nominee may generally vote on routine matters, no broker non-votes are expected to occur in connection with this proposal. The approval of Say-On-Pay is considered a non-routine matter and, as such, broker non-votes will be deemed shares not present to vote on this matter, will not count as votes for or against this proposal and will not be included in calculating the number of votes necessary for approval of such matter. The affirmative vote of the holders of a majority of the outstanding shares of Common Stock entitled to vote and present in person or represented by proxy at the Meeting is required to approve the frequency option of the Say-On-Frequency proposal. Any abstentions will have the effect of a vote against this matter. Because Item4 seeks the input of shareholders and provides the Company’s shareholders with the option to vote to hold a Say-On-Pay vote once every one, two or three years, the affirmative vote of the holders of a majority of the outstanding shares of Common Stock entitled to vote on such matter and present in person or represented by proxy at the Meeting may not be reached for any of the frequency options presented. If the proposal is not approved by the required vote of shareholders, the Board of Directors will evaluate the votes cast and consider the frequency option that receives the highest number of shareholder votes as the recommendation of the shareholders. The Say-On-Frequency proposal is considered a non-routine matter and, as such, broker non-votes will be deemed shares not present to vote on this matter, will not count as votes regarding this proposal and will not be included in calculating the number of votes necessary for approval of such matter. 3 ITEM1. ELECTION OF DIRECTORS Election Procedures; Term of Office The size of the Board is currently set at fourteen members. In accordance with the Company’s Bylaws, members of the Board are divided into three classes, Class I, Class II and Class III. The members of each class are elected for a term of office to expire at the third succeeding annual meeting of shareholders following their election. The term of office of the current Class III directors expires at the Meeting. The terms of the current Class I and Class II directors expires at the annual meeting of shareholders in 2014 and 2015, respectively. The Governance and Nominating Committee has recommended to the Board and the Board has approved the nomination of Krishnan Balasubramanian, Saishi Frank Li, Charles L. Roff and Joe Ting to fill the four expiring Class III director positions. Each of these nominees currently serves as a Class III director. If elected at the Meeting, the four Class III nominees will serve until the annual meeting of shareholders in 2016. Accordingly, if the four nominees for Class III director are elected at the meeting, the composition of the Board will be four Class III directors, five Class I directors and five Class II directors. The four Class III nominees receiving the affirmative vote of the holders of a plurality of the shares of Common Stock represented at the Meeting will be elected. Unless the authority to vote for the election of directors is withheld as to one or more of the nominees, all shares of Common Stock represented by proxy will be voted FOR the election of the nominees. If the authority to vote for the election of directors is withheld as to one or more but not all of the nominees, all shares of Common Stock represented by any such proxy will be voted FOR the election of the nominee or nominees, as the case may be, as to whom such authority is not withheld. If a nominee becomes unavailable to serve as a director for any reason before the election, the shares represented by proxy will be voted for such other person, if any, as may be designated by the Board. The Board has no reason to believe that any nominee will be unavailable to serve as a director. All of the nominees have consented to being named herein and to serve if elected. Any director vacancy occurring after the election may be filled only by a majority of the remaining directors, even if less than a quorum of the Board. In accordance with Texas law, a director appointed to fill a vacancy will be appointed to serve until the next annual meeting of shareholders held for the election of directors, regardless of whether the class of director in which he serves is to be elected at such annual meeting. The biography of each of the director nominees, continuing directors and executive officers set forth below contains information regarding the person’s service as a director and/or executive officer, business experience, director positions held currently or at any time during the last five years, information regarding involvement in certain legal or administrative proceedings, if applicable, and the experiences, qualifications, attributes or skills that caused the Governance and Nominating Committee and the Board to determine that the person should serve as a director and/or executive officer. Nominees for Election The following table sets forth the name, age and positions with the Company and its wholly owned subsidiaries, MetroBank, N.A. (“MetroBank”) and Metro United Bank (“Metro United”), for each nominee for election as a director of the Company: Name Age Positions with the Company, MetroBank and Metro United Krishnan Balasubramanian 70 Class III Director of the Company; Director of MetroBank Saishi Frank Li 54 Class III Director of the Company; Director of MetroBank Charles L. Roff 51 Class III Director of the Company; Director of MetroBank Joe Ting 60 Class III Director of the Company; Director of MetroBank 4 Krishnan Balasubramanian. Mr.Balasubramanian became a director of the Company in 2007 and was elected to the board of directors of MetroBank in 2008. Mr.Balasubramanian currently serves as Chair of the Company’s Compensation Committee and as a member of the Audit Committee. Prior to retiring in 2006, he worked with Texas Instruments for over thirty-seven years. From 2001 to 2006, he was the President and Chairman of the Board of Texas Instruments, Japan, a position in which he was responsible for executive management supervision, regulatory matters and technological operations. Prior to 2001, Mr.Balasubramanian held various senior positions at Texas Instruments. Mr.Balasubramanian holds a Master of Science in Electrical Engineering from the University of Rhode Island. He is currently involved in various charitable organizations. The Company believes Mr.Balasubramanian’s qualifications to serve as a director include his prior extensive experience as an executive officer of Texas Instruments. Saishi Frank Li. Mr.Li became a director of the Company and a director of MetroBank in 2009. Mr.Li serves as a member of the Company’s Compensation Committee. Mr.Li is a co-founder of Spectrum Prime Solutions, L.P., a strategic consulting firm specializing in risk management, analytic modeling, portfolio optimization and their applications in the financial and energy industries, where he has served as President since 2003. He has held senior positions at Advanta Financial Inc. and Deutsche Bank, where he pioneered and succeeded in the development of time deformation modeling to analyze market volatility and optimization of asset allocation for investment. In addition, he is an accomplished author in the risk/analytical modeling subjects and has been frequently invited to present at academic/industrial conferences in the U.S. as well as in China.Mr.Li is very active in many professional areas as well as in Sino-American business bridging. He received his Doctor of Philosophy in statistics and decision sciences from Duke University. The Company believes Mr.Li’s qualifications to serve as a director include his many years of experience as a professional risk management specialist concentrating on market risk, credit risk and other risks. Charles L. Roff. Mr.Roff became a director of the Company in 2004, has been a director of MetroBank since 2001 and serves as a member of the Company’s Governance and Nominating Committee. Mr.Roff is Vice President of Roff Resources LLC, a private investment firm, and has served in that capacity since 1998. From 1995 to 1998, Mr.Roff was Vice Chairman and Director of PetroUnited Terminals, Inc., a bulk liquid storage services company. Mr.Roff received his Doctor of Jurisprudence from the University of Texas School of Law in 1987, and while there was the Scholarly Publications Editor of the Texas International Law Journal. Mr.Roff also was awarded a Bachelor of Arts degree from Wesleyan University in 1983, with high honors. He is actively involved in various charitable and civic organizations. The Company believes Mr.Roff’s qualifications to serve as a director include his years of experience as an executive of a private investment firm and his years of experience as a director of the Company and MetroBank. Joe Ting. Mr.Ting has served as a director of the Company since 1998 and as a director of MetroBank since 1989. Mr.Ting serves as a member of the Company’s Compensation Committee and is the Chair of the Governance and Nominating Committee. He is currently and has been the President of West Plaza Management, Inc., a real estate investment company, for more than twenty years. He also serves on the Mayor’s Advisory Board for International Affairs (Asia), a member of the Houston Committee on Foreign Relations, and the board of directors of the Houston First Corporation. Mr.Ting has extensive knowledge in the plastic manufacturing industry and real estate investing. He received a Master in Business Administration from the Florida Institute of Technology. The Company believes Mr.Ting’s qualifications to serve as a director include his many years of real estate investing experience and his many years of service as a director of the Company and MetroBank. THE BOARD RECOMMENDS A VOTE FOR THE ELECTION OF EACH OF THE NOMINEES LISTED ABOVE FOR ELECTION TO THE BOARD. 5 CONTINUING DIRECTORS AND EXECUTIVE OFFICERS The following table sets forth certain information with respect to the Company’s ClassI and Class II directors, whose terms of office do not expire at the Meeting, and certain officers of the Company, MetroBank and Metro United: Name Age Positions with the Company, MetroBank and Metro United Directors: Helen F.Chen 65 Class I Director of the Company; Director of MetroBank May P. Chu 65 Class II Director of the Company; Director of MetroBank; Director of Metro United Shirley L. Clayton 74 Class I Director of the Company; Director of MetroBank; Director of Metro United Robert W. Hsueh 62 Class II Director of the Company; Director of MetroBank George M. Lee 63 Class I Director, Co-Chairman, President and Chief Executive Officer of the Company; Director, Co-Chairman, and Chief Executive Officer of MetroBank; Director and Chairman of Metro United John Lee 69 Class II Director of the Company; Director of MetroBank Yueping Sun 56 Class II Director of the Company David Tai 61 Class I Director, Executive Vice President and Secretary of the Company; Director and President of MetroBank; Director of Metro United Don J. Wang 68 Class II Director and Co-Chairman of the Company; Director and Co-Chairman of MetroBank Daniel B. Wright 50 Class I Director of the Company Executive officers who are not directors: David C. Choi 55 Executive Vice President and Chief Financial Officer of the Company and MetroBank Herbert D. Baker 53 Chief Credit Officer and Executive Vice President of MetroBank Directors Helen F. Chen. Ms.Chen became a director of the Company in 1998 and a director of MetroBank in 1989. Since 1994, she has been the President of Metro Investment Group, Inc., an investment company that holds shares of Common Stock of the Company as its principal asset. She has served as the President of the Houston Chinese Schools Association and as Chairman of the Board of the Houston Northwest Chinese School for many years. A member of various civic organizations in Houston, Ms.Chen focuses her efforts in the Chinese community. Ms.Chen is the sister of Don J. Wang. The Company believes Ms.Chen’s qualifications to serve as a director include her many years of service as a director to the Company and MetroBank as well as her experience as President of the Houston Chinese Schools Association and Chairman of the Houston Chinese School. May P. Chu. Dr.Chu became a director of the Company in 1998 and a director of MetroBank in 1987. Dr.Chu serves on the Company’s Compensation Committee and is Chair of the Audit Committee. Additionally, Dr.Chu was appointed as a director of Metro United in 2007. She is the founder of Signet Consulting, a bank management consulting firm specializing in regulatory issues. She currently serves as its President and has served in that capacity for more than twenty years. Dr.Chu was employed at Texas Commerce Bank and Texas Commerce Bancshares, Inc. for more than five years, first in the Economics Division and subsequently in Mergers/Acquisitions. She received a Bachelor of Arts degree in physics from the University of California at Berkeley and a Doctor of Philosophy in Economics from Case Western Reserve University. The Company believes Dr.Chu’s qualifications to serve as a director include her significant experience as President of Signet Consulting and her service and involvement with Texas Commerce Bank and Texas Commerce Bancshares, Inc. as well as with the Company. 6 Shirley L. Clayton. Ms.Clayton became a director of the Company and MetroBank in 2004 and serves as a member of the Company’s Audit Committee and Governance and Nominating Committee. She was appointed as a director of Metro United in 2005. In 2006, she retired as the President and Chief Executive Officer of Abmaxis Inc., a subsidiary of Merck& Co. From 2000 to 2003, she was the Chief Financial Officer of CBYON Inc., a surgical instrument company. Prior to joining CBYON, she was a co-founder, President and Chief Financial Officer of Raven Biotechnologies. She has been President, Chief Executive Officer or Chief Financial Officer of several technology companies, including Protein Design Labs and Genentech. From 1976 to 1981, she was with Bank of America where she served in both lending and operations, including as Head of Corporate Banking in Mountain View, California. She also serves as a director on the board of A-Cube Inc., and REGiMMUNE Inc. Ms.Clayton received a Masters of Business Administration degree from Stanford Business School and a Bachelor of Arts from Smith College. The Company believes Ms.Clayton’s qualifications to serve as a director include her significant experience as President, Chief Executive Officer or Chief Financial Officer of several companies and her service and involvement with the Company, MetroBank and Metro United. Robert W. Hsueh. Mr.Hsueh became a director of the Company and MetroBank in 2007. Mr.Hsueh serves as a member of the Company’s Governance and Nominating Committee. He has been practicing international and immigration law in the Dallas area for the past thirty years and is currently the Managing Partner at the Law Offices of Robert Hsueh. Mr.Hsueh is currently an arbitrator to the China International Economic and Trade Arbitration Commission, Chairman of the DFW International Airport Board, Chairman for the Dallas-China Partnership, the Hong Kong Association of Northern Texas and founding Chairman of the Greater Dallas Asian American Chamber of Commerce. He is also a legal advisor to TianJin Economic Development Area (TEDA) and the City of TianJin, as well as the U.S. legal counsel for ShenYang City’s U.S. Economic and Trade Office. Formerly, Mr.Hsueh served as a board member for the Texas Department of Economic Development Board and the State of Texas International Trade Commission. He received a Bachelor of Law from Soochow University in Taiwan and a Doctor of Jurisprudence from Southern Methodist University School of Law. The Company believes Mr.Hsueh’s qualifications to serve as a director include his many years of experience as an attorney and his extensive service as a board member and advisor to various organizations. George M. Lee. Mr. Lee was named President and Chief Executive Officer of the Company and Chief Executive Officer of MetroBank in 2004 and Chairman of Metro United in 2005. He has served as a Class I director of the Company and MetroBank since 1999 and was elected to serve as Executive Vice Chairman of the Board of the Company in 2003 and Executive Vice Chairman of MetroBank in 2004. In 2013, Mr. Lee was named Co-Chairman of the Company and MetroBank. Prior to that, Mr. Lee served as the President and Chief Executive Officer of Erimos Pharmaceutical (formerly BioCure Medical LLC), a joint venture between a private investment group and Johns Hopkins University. From 1997 through 2000, Mr. Lee was an investor and an active executive team member of Higher Dimensions Medical, a cutting edge high tech company. Prior to this, from 1987 to 1997, he served as the Chief Operating Officer and President at different publicly-traded companies, including Hanover Direct in New York and Fingerhut Companies in Minnesota. His areas of responsibility included strategic planning and new business acquisitions. Mr. Lee currently serves on the advisory board of The Salvation Army of Greater Houston, director on the board of the 100,000 Strong Foundation established by President Barack Obama, director on the board of St. Luke's Sugar Land Hospital and as an advisor to the board of directors of the Xiamen Chamber of Commerce.He has also served as a director on the board of Texas Bankers Association.Mr. Lee received a Bachelor of Science in Econometrics from the University of Wisconsin and a Masters of Business Administration from Minnesota State University.The Company believes Mr. Lee's qualifications to serve as a director, Co-Chairman, President and Chief Executive Officer of the Company include his years of banking experience, his prior experience as Chief Operating Officer and President at different publically traded companies and his proven leadership in the success of the Company. John Lee. Mr.Lee became a director of the Company in 1998 and a director of MetroBank in 1987. Prior to his retirement in 2005, he served as the Executive Vice President of Alpha Seafood Enterprises, Inc. where he was employed since 1986. He served as the Treasurer, Director and co-founder of United Oriental Capital Corporation, a specialized small business investment company. For six years, Mr.Lee served as president and manager for numerous motels in the Houston area. He is a member of the Taiwanese Chamber of Commerce of North America. Mr.Lee received a Bachelor of Arts in Agricultural Economics from National Chung Hsing University. Mr.Lee is the brother-in-law of Mr.David Tai. Mr.JohnLee is not related to Mr.George Lee. The Company believes Mr.Lee’s qualifications to serve as a director include his many years of experience as an executive officer and his service and involvement with the Company and MetroBank. 7 Yueping Sun. Ms.Sun became a director of the Company in 2012. She has practiced law with several distinguished New York law firms prior to her move to Houston in 2004. Currently, she is Of Counsel for the law firm of Yetter Coleman LLP and has been since 2005. She is also a board member of the Asia Society, Texas Center, St. John’s School, and the United Way of Greater Houston, a trustee of Texas Children’s Hospital and honorary co-chair of Rice’s Baker Institute Roundtable. She also serves as a member of the advisory board of Rice’s Shepherd School of Music, the Kinder Institute for Urban Research, Asian Chamber of Commerce, Chinese Community Center, Houston Greeters, Julia Ideson Library Preservation Partners, and the Mayor’s International Trade and Development Council for Asia/Australia. Ms.Sun has been recognized by several organizations for her contributions to the community, including the 2010 International Executive of the Year, Texas China Distinguished Leader in Education Award, the 2011 Asian American Leadership Award, Woman on the Move, Houston’s 50 most Influential Women of 2010 and the 2hannel 13 Woman of Distinction. Ms.Sun received a Doctor of Jurisprudence from Columbia University School of Law, and while there, was the editor of the Journal of Transnational Law. She also was awarded a Bachelor of Arts degree from the Woodrow Wilson School of Public and International Affairs at Princeton University with high honors. The Company believes Ms.Sun’s qualifications to serve as a director include her many years of experience as an attorney and her extensive service as a board member and advisor to various organizations. David Tai. Mr.Tai became a director of the Company in 1998, a director of MetroBank in 1987 and was appointed as a member of the board of directors of Metro United in October 2005. Mr.Tai is an Executive Vice President and Secretary of the Company and President of MetroBank. Mr.Tai is a leader in the Asian-American community through his active involvement in several organizations. He has served as the President of the Taiwanese Chamber of Commerce of Greater Houston and is the Executive Advisor of the Taiwanese Chamber of Commerce of North America, an organization that has members in 25 cities across the United States, Canada and Mexico. He is also active in the World Taiwanese Chamber of Commerce and serves as its Executive Consular. In 1999, Mr.Tai was appointed as a director of the State Bar of Texas Chief Disciplinary Council’s Houston Region Grievance Council. Mr.Tai is a member of the Asian Realtors Association, the Asian Chamber of Commerce and the United Way. He is a counselor at the Taiwanese Cultural Center. Mr.Tai is an advisor for the Fu-Jen Worldwide Alumni Association and Director of the Fu-Jen University Foundation. He has also served as the Chairman of the Chopin’s Corner Foundation since 2006 and is currently a board member of the Houston Symphony. He received a Bachelor of Business Administration from Fu-Jen Catholic University in Taiwan in 1974 and a Master in Business Administration from Murray State University in 1977. He is also a 2004 graduate of the ABA Stonier School of Banking at Georgetown University. Mr.Tai is the brother-in-law of Mr.John Lee. The Company believes Mr.Tai’s qualifications to serve as a director include his many years of active involvement in Asian-American community organizations, his experience as executive advisor to several organizations and his service and involvement with the Company, MetroBank and Metro United. Don J. Wang. Mr.Wang is currently Co-Chairman of the Company and was named Chairman of the Board of the Company and MetroBank in 1998.Mr. Wang became a director of MetroBank in 1987. He currently serves as Chairman of the Board of New Era Life Insurance Company and as a board member of the Greater Houston Partnership. He also serves on the supervisory board of directors of the World Trade Division and on the advisory board of directors of the Greater Houston Convention and Visitors Bureau. Mr.Wang is Chairman of the Board of the Chinese Senior Estate — HUD Senior Housing Project. He has served on the board of directors of the Harris County Hospital District and served on the Advisory Board Committee of the Ex-Im Bank of the U.S. in Washington, D.C. Mr.Wang has a history of community leadership in Houston. He has actively participated in the promotion of Asian businesses and has played a principal role in relationship building between the Asian and non-Asian communities in and around Houston. He held the position of President of the Chambers of Commerce of North America from 1991 to 1992 and has served as a board member of the Houston Asian Chamber of Commerce. He has received many awards for his work in community relations. He received a Bachelor of Science from National Chung Hsing University and a Master in Science from Utah State University. Mr.Wang is the brother of Ms.HelenF. Chen. The Company believes Mr.Wang’s qualifications to serve as a director and Co-Chairman of the Board of the Company and MetroBank include his significant service and involvement as a member of numerous boards of directors and his proven community leadership in Houston. Daniel B. Wright. Dr.Wright became a director of the Company in 2011 and previously served as a director of the Company and MetroBank from 2001 to 2007. Dr.Wright is currently the founder, President and Chief Executive Officer of the GreenPoint Group, a U.S. China strategic advisory firm, which he founded in 2010. Dr.Wright served as the Senior Vice President and China practice head of the Albright Stonebridge Group, a global strategy firm based in Washington, DC until January 2010. In 2007, he served as the Director for China and the Strategic Economic Dialogue (SED) with the U.S. Treasury Department where he provided strategic counsel to the Secretary of Treasury Henry M. Paulson, Jr. and SED Special Envoy Alan F. Holmer for this Cabinet-level economic exchange with China. Prior to his appointment with the U.S. Treasury, Dr.Wright was Vice President and Washington D.C. Office Director of the National Bureau of Asian Research. From 2000 to 2004, he served as the Executive Director of the Hopkins-Nanjing Program of Johns Hopkins University School of Advanced International Studies, the premier educational joint-venture program between the United States and China. From 1997 to 1999, Dr.Wright held a fellowship with the Institute of Current World Affairs. He has also worked as Manager of Asian Affairs for the Washington, D.C. consulting firm Andreae, Vick& Associates. Dr.Wright earned his Doctor of Philosophy and Master of Arts from Johns Hopkins University in international affairs from The Paul H. Nitze School of Advanced International Studies (SAIS), Master of Divinity in cross-cultural studies from Fuller Theological Seminary and Bachelor of Arts from Vanderbilt University. He is the author of various books and publications. The Company believes Dr.Wright’s qualifications to serve as a director include his extensive experience providing strategic counsel to the U.S. Treasury Department regarding exchange with China, his experience as President and Chief Executive Officer of the GreenPoint Group and his service and involvement with the Company and MetroBank as a director of both from 2001 to 2007. 8 Executive Officers Who Are Not Also Directors David C. Choi. Mr.Choi was named Executive Vice President and Chief Financial Officer of the Company and MetroBank in 2004. Mr.Choi has over thirty years of experience in finance, banking and manufacturing. Prior to joining the Company, Mr.Choi served as Vice President and Chief Financial Officer of TECO-Westinghouse Motor Company in Round Rock, Texas since 2000. From 1988 to 1999, Mr.Choi held different positions at JPMorgan Chase Bank in Houston, Texas. He was Senior Client Manager and Vice President of International Banking since 1995, having previously served as Vice President and Trust Officer of Corporate Trust for Chase for five years prior to that. Mr.Choi holds a Bachelor of Science in Economics and Business Administration from the University of Wisconsin, and a Master of Business Administration, with a concentration in Finance, from Michigan State University. Herbert D. Baker. Mr.Baker joined MetroBank in 2004 as Executive Vice President and Senior Lending Officer and in 2010 was appointed as Executive Vice President and Chief Credit Officer. Prior to joining MetroBank, Mr.Baker was with JPMorgan Chase Bank for twenty-one years in various capacities. Mr.Baker began with Chase Manhattan Bank, New York as a credit analyst in 1983. After two years in the Electronics& Media Division – Corporate Banking, he moved to Chase’s Real Estate Finance Business in Florida where he was promoted to Vice President and Team Leader and was responsible for a real estate portfolio in excess of $270 million. Mr.Baker returned to New York in 1991 and was named Manager of the Chase Associate and Analyst Training programs. The program was delivered to over 200 associates and analysts annually from over 30 different countries. In 1994, he was named Global Industries Executive for Indonesia, based in Jakarta, Indonesia, and became the Country Credit Officer for Indonesia in 1997. Mr.Baker then accepted a position as Group Manager for Asia Pacific at the Chase Bank of Texas in Houston in 1998. After joining Chase Bank of Texas, he served in various capacities in the JPMorgan Chase International Department. Mr.Baker holds a Bachelor of Business Administration in Finance from Texas A&M University and a Master of Business Administration, specializing in finance and real estate, from the University of Texas. Each executive officer of the Company is elected by the Board and each executive officer of MetroBank and Metro United is elected by the board of directors of MetroBank and Metro United, respectively, and holds office until his or her successor is duly elected and qualified or until his or her earlier death, resignation or removal. 9 DIRECTOR COMPENSATION For 2012, directors of the Company did not receive a fee for attending Board meetings. However, members of the committees of the Company’s Board did receive a fee for committee meeting attendance. The members of the Audit Committee, the Compensation Committee and the Governance and Nominating Committee received a fee of $500 for each committee meeting attended. The same fees are paid for meetings attended by video or telephone conference. In addition, the Audit Committee Chair is paid a $10,000 annual retainer and the Compensation Committee Chair and the Governance and Nominating Committee Chair are each paid a $5,000 annual retainer in consideration of the work load experienced by the committee Chairs. All of the Company’s directors, other than Daniel B. Wright and Yueping Sun, serve as directors of MetroBank. In 2012, the board of directors of MetroBank held eleven meetings and each non-employee director of MetroBank received a fee of $1,000 for each meeting of MetroBank’s board of directors attended and a fee of $500 for each MetroBank committee meeting attended. Shirley L. Clayton and May P. Chu also serve as non-employee directors of Metro United. In 2012, the board of directors of Metro United held ten meetings and each non-employee director of Metro United received a fee of $1,000 for each meeting of Metro United’s board of directors attended and a fee of $500 for each Director’s Credit Committee meeting of Metro United attended. Additionally, the Chair of the Director’s Credit Committee is paid a $5,000 annual retainer in consideration of the work load experienced by the committee Chair. George M. Lee and David Tai, who serve as directors of the Company, MetroBank and Metro United, are employed by the Company and MetroBank and do not receive a fee for their service as a director or for attending any committee meetings on which they serve. Any director of MetroBank or Metro United who lives out of town from where a board of directors meeting is held receives reimbursement of his or her travel expenses to attend such meetings. No director received compensation in the form of perquisites or personal benefits, except that Mr.Wang, as Co-Chairman of the Board in 2012, received an annual car allowance of $12,000. The following table contains information concerning the compensation of the non-employee directors of the Company for the fiscal year ended December31, 2012, including compensation received for service as a director of MetroBank and Metro United: Director Compensation for the Fiscal Year Ended December31, 2012 Name FeesEarned orPaidin Cash All Other Compensation Total Krishnan Balasubramanian $ $ — $ Helen F. Chen — May P. Chu — Shirley L. Clayton — Robert W. Hsueh John Lee — Saishi Frank Li — Charles L. Roff — Yueping Sun — Joe Ting — Don J. Wang DanielB. Wright — Consists of a $5,000 retainer fee for service as Chair of the Compensation Committee, $11,500 in fees for service as a member of the Audit Committee and the Compensation Committee and $35,500 in fees for service as a director of MetroBank. Consists of fees for service as a director of MetroBank. 10 Consists of a $10,000 retainer fee for service as Chair of the Audit Committee, $6,000 in fees for service as a member of the Audit Committee, $19,500 in fees for service as a director of MetroBank and $10,000 in fees for service as a director of Metro United. Consists of $8,000 in fees for service as a member of the Audit Committee and the Governance and Nominating Committee, a $5,000 retainer fee for service as Chair of the Metro United Director’s Credit Committee, $11,000 in fees for service as a director of MetroBank and $37,000 in fees for service as a director of Metro United. Consists of $2,000 in fees for service as a member of the Governance and Nominating Committee and $10,000 in fees for service as a director of MetroBank. Consists of $24,000 for consultant services to MetroBank. Consists of fees for service as a director of MetroBank. Consists of $2,500 in fees for service as a member of the Compensation Committee and $9,000 in fees for service as a director of MetroBank. Consists of $2,000 in fees for service as a member of the Governance and Nominating Committee, and $41,500 in fees for service as a director of MetroBank. Consists of fees for consultant services to the Company. Consists of a $5,000 retainer fee for service as Chair of the Governance and Nominating Committee, $8,000 in fees for service as a member of the Compensation Committee and the Governance and Nominating Committee, and $29,000 in fees for service as a director of MetroBank. Consists of Mr.Wang’s annual salary of $110,000 as Co-Chairman of the Board. Consists of an annual car allowance of $12,000. Consists of fees for consultant services to the Company. 11 CORPORATE GOVERNANCE Meetings of the Board The Board held eleven meetings during 2012. During 2012, no director attended less than 75% of the aggregate of the (1)total number of meetings of the Board held during the period which he or she was a director and (2)total number of meetings held by committees on which he or she served. Additionally, the Company encourages its directors to attend the Company’s annual meeting of shareholders. Nine members of the Board attended the Company’s 2012 Annual Meeting of Shareholders held on May7, 2012. Board Leadership Structure The Board does not have a formal policy regarding the separation of the roles of Chief Executive Officer and Chairman of the Board as the Board believes it is in the best interest of the Company and its shareholders to make such determination based on the position and direction of the Company and the membership of the Board. In early 2013, George M. Lee was named Co-Chairman of the Board to serve alongside Don J. Wang. The Board believes that Mr. Lee’s service as both a Co-Chairman and Chief Executive Officer is in the best interest of the Company and its shareholders. As the Company’s Chief Executive Officer since 2004, Mr. Lee possesses detailed, in-depth knowledge of the issues, opportunities and challenges facing the Company and is thus well positioned to develop agendas that focus the Board’s time and attention on the most critical challenges and opportunities facing the Company. Combining the roles of Co-Chairman and Chief Executive Officer creates unified leadership and direction for the Board and executive management, which the Board believes will enhance the Company’s ability to communicate its message and strategy clearly and consistently to its shareholders, as well as enable decisive, flexible and unified company leadership and ensure clear accountability. The Board also believes that one of the key responsibilities of the Board is to develop strategic direction and hold management accountable for the execution of strategy once it is developed. To that end, as Co-Chairman, Mr. Wang, is employed by the Company, but does not serve as part of the executive management team. The Board believes that maintaining a Co-Chairman separate from the Chief Executive Officer provides the appropriate balance between strategy development and independent oversight of management and fosters greater communication between the Company’s management and the Board, which is essential to effective governance. The Board has not formally designated a lead independent director. However, an independent director presides at all of the executive sessions described below. Executive Sessions The independent directors of the Company hold executive sessions from time to time without the Chief Executive Officer or any other member of management present. A presiding director presides at all of these executive sessions. The role of presiding director is rotated for each executive session among the Chair of each of the Board’s three committees. In 2012, the independent directors held five executive sessions. Oversight of Risk Management The Board has an active role, as a whole and also at the committee level, in overseeing management of the Company’s risk. The Company’s Compensation Committee is responsible for overseeing the management of risks relating to the Company’s executive compensation plans and arrangements. The Audit Committee oversees management of financial risks. The Governance and Nominating Committee manages risks associated with management, including the independence of the Board and succession planning. While each committee is responsible for evaluating certain risks and overseeing the management of such risks, the entire Board is regularly informed through committee reports about such risks. The Board, as a whole, regularly reviews information regarding the Company’s asset quality, securities portfolio, capital, liquidity and operations, as well as the risks associated with each. Throughout the year, senior management reports to the Board the risks that may be material to the Company. The goal of these processes is to bring serious and thoughtful Board-level attention to the nature of the material risks faced by the Company and the adequacy of the Company’s risk management processes and systems. While the Board recognizes that the risks the Company faces are not static, and that it is not possible to mitigate all risk and uncertainty all of the time, the Board believes that the Company’s approach provides the Board with the proper foundation and oversight perspective with respect to management for the Company. 12 Committees of the Board The Company’s Board has three committees, the Audit Committee, the Compensation Committee and the Governance and Nominating Committee, each of which is described below: Audit Committee. The primary purpose of the Audit Committee is to provide independent and objective oversight with respect to the Company’s financial reports and other financial information provided to shareholders and others, the Company’s internal controls and the Company’s audit, accounting and financial reporting processes generally. The Audit Committee reports to the Board concerning such matters, appoints the independent registered public accounting firm for the Company and reviews and approves the scope of the work of the independent registered public accounting firm. In addition, the Audit Committee reviews and discusses with management and the independent registered public accounting firm the Company’s quarterly financial results and the financial statements prior to the filing of the Company’s Quarterly Reports on Form 10-Q and the Annual Report on Form 10-K. The Audit Committee is responsible for oversight of Company risks relating to accounting matters, financial reporting and legal and regulatory compliance. To satisfy these oversight responsibilities, the Audit Committee separately meets regularly with the Company’s Chief Financial Officer, director of internal audit, independent registered public accounting firm and management. The Audit Committee also receives regular reports regarding issues such as the status and findings of audits being conducted by the internal auditors and the independent registered public accounting firm, the status of material litigation, accounting changes that could affect the Company’s financial statements and proposed audit adjustments. The Audit Committee is comprised of May P. Chu (Chair), Shirley L. Clayton and Krishnan Balasubramanian, each of whom the Board has determined to be an “independent director” of the Company as defined in the listing standards of the NASDAQ Global Market and in Section10A of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Board has also determined that Ms.Clayton has the requisite attributes of an “audit committee financial expert” as defined by the rules and regulations of the SEC and that such attributes were acquired through relevant education and experience, and that she is able to read and understand fundamental financial statements, has substantial business experience and a level of experience and knowledge necessary to meet the “financial sophistication” qualifications under the applicable listing standards of the NASDAQ Global Market. The Audit Committee operates pursuant to a written charter, a copy of which is available in the corporate governance section of the Investor Relations page of the Company’s web site at www.metrobank-na.com. During 2012, the Audit Committee held twelve meetings. Compensation Committee. The Compensation Committee is responsible for making recommendations to the Board with respect to the compensation of the Company’s Chief Executive Officer, discharging the Board’s responsibilities relating to compensation of the Company’s officers and directors, including the Company’s other named executive officers, and for the execution of policies dealing with various compensation and employee benefit matters. The Compensation Committee also administers the Company’s equity incentive plans and makes recommendations to the Board as to option and award grants to employees of the Company, MetroBank and Metro United under such plans. The Compensation Committee is also responsible for oversight of risks relating to employment policies and the Company’s compensation and benefit programs. To assist it in satisfying these oversight responsibilities, the Compensation Committee meets regularly with management to understand the financial, human resources and shareholder implications of compensation decisions being made. For so long as the Company participated in the United States Treasury Department’s Troubled Asset Relief Program (“TARP”) Capital Purchase Program (“CPP”), the Compensation Committee was responsible for ensuring that the Company’s compensation plans and arrangements did not create inappropriate risks.As a result of participation in the CPP, among other things, the Company was subject to the Treasury’s standards for executive compensation and corporate governance for the period during which the Treasury held the Company’s Preferred Stock.Because the United States Treasury Department sold all of the Company’s preferred stock issued in connection with its participation in the CPP on July 3, 2012, these executive compensation and corporate governance standards are no longer applicable to the Company going forward. As required by Section111 of the Emergency Economic Stabilization Act of 2008, as amended and implemented by guidance or regulation thereunder (“EESA”), from January 1, 2012 to July 3, 2012 (the “CPP Covered Period”) the Compensation Committee met to: • Review with the Company’s senior risk officer the compensation plans for the named executive officers and make all reasonable efforts to ensure that these plans do not encourage the named executive officers to take unnecessary and excessive risks that threaten the value of the Company; 13 • Review with the Company’s senior risk officer the Company’s employee compensation plans and make all reasonable efforts to limit any unnecessary risks that these plans pose to the Company; and • Review the Company’s employee compensation plans to eliminate any features of these plans that would encourage the manipulation of the Company’s reported earnings to enhance the compensation of any employee. The Compensation Committee is comprised of Krishnan Balasubramanian (Chair), May P. Chu, Saishi Frank Li and Joe Ting, each of whom the Board has determined to be an “independent director” as defined by the listing standards of the NASDAQ Global Market. The Compensation Committee operates pursuant to a written charter, a copy of which is available in the corporate governance section of the Investor Relations page of the Company’s web site at www.metrobank-na.com. The Compensation Committee held eleven meetings in 2012. Governance and Nominating Committee. The Governance and Nominating Committee is responsible for identifying and recommending to the Board individuals qualified to become members of the Board and identifying directors to serve on the various committees of the Board. The Governance and Nominating Committee is also responsible for shaping the Company’s corporate governance policies and practices, including recommending corporate governance guidelines applicable to the Board and the Company and monitoring compliance with such guidelines. Additionally, the Governance and Nominating Committee is responsible for oversight of risks relating to management and Board succession planning, the independence of the Board and potential conflicts of interest, shareholder responses to the Company’s business practices and employee and shareholder responses to the Company’s human resources practices. To satisfy these oversight responsibilities, the Governance and Nominating Committee receives regular reports from officers of the Company responsible for these risk areas on matters that could affect Company operations, the Company’s Code of Ethics and other internal Company matters. The Governance and Nominating Committee is comprised of Joe Ting (Chair), Shirley L. Clayton, Robert W. Hsueh and Charles L. Roff, each of whom the Board has determined to be an “independent director” as defined by the listing standards of the NASDAQ Global Market. The Governance and Nominating Committee operates pursuant to a written charter, a copy of which is available in the corporate governance section of the Investor Relations page of the Company’s web site at www.metrobank-na.com. During 2012, the Governance and Nominating Committee held four meetings. Director Independence During the review by the Company’s Board of director independence, the Board considered transactions and relationships between each director or any member of his or her immediate family and the Company and its subsidiaries and affiliates, including those reported in the section titled “Certain Relationships and Related Transactions” set forth in this Proxy Statement. The Board also considered whether there were any transactions or relationships between directors or any member of their immediate family (or any entity of which a director or an immediate family member is an executive officer, general partner or significant equity holder) and members of the Company’s senior management or their affiliates. The purpose of this review was to determine whether any such relationships or transactions existed that were inconsistent with a determination that the director is independent. As a result of this review, the Board has determined that the following directors are “independent directors” as defined by the listing standards of the NASDAQ Global Market: Krishnan Balasubramanian, May P. Chu, Shirley L. Clayton, Robert W. Hsueh, Saishi Frank Li, Charles L. Roff, Yueping Sun, Joe Ting, and Daniel B. Wright. Code of Ethics The Board has adopted a Code of Ethics that applies to all directors, officers and employees of the Company, MetroBank and Metro United, including the Company’s President and Chief Executive Officer and Chief Financial Officer. A copy of the Code of Ethics is available at no charge upon written request to: MetroCorp Bancshares, Inc., 9600 Bellaire Boulevard, Suite 252, Houston, Texas 77036, Attention: Corporate Secretary. 14 Director Nomination Process General The Governance and Nominating Committee considers nominees to serve as directors of the Company and recommends such persons to the Board. The Governance and Nominating Committee will also consider recommendations from shareholders for director candidates who appear to be qualified to serve on the Company’s Board and meet the criteria for nominees considered by the committee. The Governance and Nominating Committee may choose not to consider an unsolicited recommendation if no vacancy exists on the Board and the Governance and Nominating Committee does not perceive a need to increase the size of the Board. In order to avoid the unnecessary use of the directors’ resources, the Governance and Nominating Committee will consider only those director candidates recommended in accordance with the procedures set forth below in the section titled “Procedures to be Followed by Shareholders.” Criteria for Director Nominees The Governance and Nominating Committee has adopted a set of criteria that it considers when it selects individuals to be nominated for election to the Board. The Governance and Nominating Committee considers the following in selecting nominees: financial, regulatory and business experience; familiarity with and participation in the local community; integrity, honesty and reputation; dedication to the Company and its shareholders; and any other factors the Governance and Nominating Committee deem relevant, including the size of the Board and regulatory disclosure obligations. The Governance and Nominating Committee considered these same criteria when they recommended the nominees for election at the Meeting. While the Governance and Nominating Committee does not have a formal policy with respect to diversity, the Board and Governance and Nominating Committee believe that it is essential that the Board members represent diverse viewpoints. The Governance and Nominating Committee may weigh the foregoing criteria differently in different situations, depending on the composition of the Board at the time. The Governance and Nominating Committee will strive to maintain at least one director who meets the definition of “audit committee financial expert” under the regulations of the SEC. In addition, prior to nominating an existing director for re-election to the Board, the Governance and Nominating Committee and the Board will consider and review an existing director’s Board and committee attendance and performance; length of board service; experience, skills and contributions that the existing director brings to the Board; and independence. Process for Identifying and Evaluating Director Nominees Pursuant to its charter, the Governance and Nominating Committee is responsible for the process relating to director nominations, including identifying, interviewing and selecting individuals who may be nominated for election to the Board. The process that the Governance and Nominating Committee follows when it identifies and evaluates individuals to be nominated for election to the Board is set forth below: Identification. For purposes of identifying nominees for the Board, the Governance and Nominating Committee relies on personal contacts of the members of the Board as well as their knowledge of members of MetroBank’s and Metro United’s local communities. The Governance and Nominating Committee will also consider director candidates recommended by shareholders in accordance with the procedures set forth below in the section titled “Procedures to be Followed by Shareholders.” The Governance and Nominating Committee has not previously used an independent search firm to identify nominees. Evaluation. In evaluating potential nominees, the Governance and Nominating Committee determines whether the candidate is eligible and qualified for service on the Board by evaluating the candidate under the selection criteria set forth above. In addition, for any new director nominee, the Governance and Nominating Committee will conduct a check of the individual’s background and will interview the candidate. 15 Procedures to be Followed by Shareholders The Governance and Nominating Committee will consider shareholder nominations for election as a director at an annual meeting of shareholders if the shareholder complies with the prior notice and information provisions contained in the Company’s Bylaws. In order for a director nomination to be timely, a written notice of the proposed nomination must be received by the Secretary of the Company not later than sixty (60)days prior to the meeting at which the election of directors will occur. To submit a recommendation of a director candidate to the Governance and Nominating Committee, a shareholder should submit the following information in writing, addressed to the Chair of the Governance and Nominating Committee, care of the Corporate Secretary, at the Company’s main office: • The name and address of the shareholder making the nomination and the name and address of the person recommended as a director nominee; • A representation that the shareholder is a holder of record of the Company’s Common Stock entitled to vote at the meeting and, if applicable, intends to appear in person or by proxy at the meeting to nominate the person or persons specified in the notice; • If applicable, a description of all arrangements or understandings between the shareholder giving the notice and the recommended nominee and any other person (naming such person) pursuant to which the nomination is to be made by the shareholder; and • Such other information regarding each recommended nominee that is required to be disclosed in solicitations of proxies for election of directors pursuant to Regulation 14A under the Exchange Act, or any successor regulation thereto (including such person’s notarized written acceptance of such nomination, consent to being named in the proxy statement as a nominee and statement of intention to serve as a director if elected). If the Governance and Nominating Committee receives a director nomination from a shareholder or group of shareholders who (individually or in the aggregate) beneficially owned greater than 5% of the Company’s outstanding Common Stock for at least one year as of the date of such recommendation, the Company, as required by applicable securities law, will identify the nominee and the shareholder or group of shareholders recommending such nominee and will disclose in its proxy statement whether the Governance and Nominating Committee chose to nominate such nominee, as well as certain other information. Shareholder Communications to the Board The Company encourages shareholder communications to the Board and/or individual directors. Written communications may be made to the Board or to specific members of the Board by delivering them to the intended addressee, care of Corporate Secretary, MetroCorp Bancshares, Inc., 9600 Bellaire Boulevard, Suite 252, Houston, Texas 77036. Comments or complaints relating to the Company’s accounting, internal accounting controls or auditing matters will be referred to members of the Audit Committee. Other concerns will generally be referred to the Governance and Nominating Committee. 16 EXECUTIVE COMPENSATION AND OTHER MATTERS Compensation Discussion and Analysis Overview of Compensation Program The Compensation Committee of the Board is responsible for making recommendations to the Board with respect to the compensation of the Company’s Chief Executive Officer and discharging the responsibilities of the Board relating to the compensation of the Company’s officers and directors, including the Company’s other named executive officers. Krishnan Balasubramanian, May P. Chu, Saishi Frank Li and Joe Ting, each of whom the Board has determined to be an independent director, as defined by the NASDAQ Global Market listing standards, serve on the Compensation Committee. This discussion and analysis describes the components of the Company’s compensation program for its named executive officers and describes the basis on which the 2012 compensation determinations were made by the Compensation Committee with respect to the named executive officers of the Company. U.S. Treasury’s Capital Purchase Program In January 2009, the Company elected to accept $45.0 million of capital made available under the CPP. As a result of the Company’s participation in the CPP, the Company agreed that, until such time as the United States Department of the Treasury (the “U.S. Treasury”) ceased to own any debt or equity securities of the Company acquired pursuant to the CPP, the Company would take all necessary action to ensure that the Company complied with the executive compensation and corporate governance standards of Section111 of EESA, and agreed to not adopt any benefit plans with respect to, or which covered, its senior executive officers that did not comply with EESA. The standard that had the largest influence on the Company’s compensation structure for its named executive officers was a prohibition on paying bonuses, retention awards and incentive compensation, other than limited amounts of long-term restricted stock or pursuant to certain preexisting employment contracts, to the Company’s five most highly compensated employees.Because the U.S. Treasury sold all of the Company’s preferred stock issued in connection with its participation in the CPP on July 3, 2012, the CPP Covered Period for the Company ended on July 3, 2012 and the Company is no longer subject to the executive compensation and corporate governance standards of EESA. In connection with the Company’s participation in the CPP, each of the Company’s named executive officers (1)executed a waiver voluntarily waiving any claim against the U.S. Treasury or the Company for any changes to such named executive officer’s compensation or benefits that are required to comply with EESA and acknowledging that the regulation may require modification of the compensation, bonus, incentive and other benefit plans, arrangements and policies and agreements as they relate to the CPP Covered Period and (2)entered into a letter agreement with the Company amending the compensation, bonus, incentive and other benefit plans, arrangements and policies and agreements with respect to such named executive officer as may be necessary, during the CPP Covered Period, to comply with Section111 of the EESA. Other Regulation In June2010, the Federal Reserve, Office of the Comptroller of the Currency (“OCC”) and Federal Deposit Insurance Corporation (“FDIC”) issued comprehensive final guidance on incentive compensation policies intended to ensure that the incentive compensation policies of banking organizations do not undermine the safety and soundness of such organizations by encouraging excessive risk-taking. The guidance, which covers all employees that have the ability to materially affect the risk profile of an organization, either individually or as part of a group, is based upon the key principle that a banking organization’s incentive compensation arrangements should (1)provide incentives that do not encourage risk-taking beyond the organization’s ability to effectively identify and manage risks, (2)be compatible with effective internal controls and risk management, and (3)be supported by strong corporate governance, including active and effective oversight by the organization’s board of directors. Also, on April 14, 2011, the FDIC published an interagency rule to implement certain incentive compensation requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”). Under the proposed rule, financial institutions must prohibit incentive-based compensation arrangements that encourage inappropriate risk-taking that is deemed excessive or that may lead to material losses. 17 The Compensation Committee and the Board have reviewed the compensation policies and practices for all employees and concluded that any risks arising from such policies and practices are not reasonably likely to have a material adverse effect on the Company. Role of Executives in Establishing Compensation The Chief Executive Officer, along with management, reviews the performance of the named executive officers (other than the Chief Executive Officer) of the Company and based on such review, the Chief Executive Officer makes recommendations to the Compensation Committee regarding the compensation amounts payable to such named executive officers of the Company. The Compensation Committee evaluates the performance of the Chief Executive Officer in consultation with the non-management members of the Board in light of the Company’s corporate goals and objectives and based on such evaluation, determines and approves the Chief Executive Officer’s compensation level. The Chief Executive Officer is not involved with any aspect of determining his own pay. Compensation Committee Activity In addition to its role with executive compensation matters, the Compensation Committee, pursuant to the provisions of the Company’s stock awards and incentive plans, has authority to determine the employees (including the named executive offices) and directors of the Company, MetroBank and Metro United to whom stock options or other awards shall be granted, the number of shares to be granted to each individual and certain terms of the option or award grant. The Chief Executive Officer makes recommendations to the Compensation Committee with respect to stock awards to be granted to the employees and directors of the Company, MetroBank and Metro United (other than himself). The Compensation Committee also has authority to interpret the plans, amend the plans and to rescind rules and regulations relating to the plans. The Compensation Committee balances the interests of shareholders, regulators, and other interested parties. Since 2009, the Company has provided an annual Say-On-Pay vote regarding executive compensation of its named executive officers and has received at least a majority approval in each year. The Company did not make any changes to its compensation policies as a result of these votes. Compensation Philosophy The compensation philosophy of the Company incorporates the basic principle that executive compensation should be related to corporate performance and increases in shareholder value, while ensuring that key employees are motivated and retained. The following objectives guide the decision-making for the Compensation Committee: • The Company must provide a competitive total compensation package to attract and retain key executives; • The compensation packages and programs must be strategically aligned with the annual budget as well as the Company’s long-term business objectives;and • The compensation packages must include a variable or performance component to ensure a link between executive remuneration and the Company’s overall performance, thereby aligning executive compensation with the interests of shareholders. Compensation Consultant During 2012, the Compensation Committee engaged Chairman’s Counsel, Inc., an independent consulting firm, to provide a compensation survey and comparative analysis of compensation paid in 2011 to the chief executive officers of banking organizations that are considered to be peer banking organizations of the Company. Chairman’s Counsel, Inc. was engaged by the Compensation Committee to provide a similar survey and comparative analysis in 2011, 2010, 2009 and 2008. No other services were provided by Chairman’s Counsel, Inc. to the Compensation Committee, the Board or management of the Company, MetroBank or Metro United. The objective of the compensation survey and comparative analysis was to provide the Compensation Committee with compensation data relative to the compensation paid to similarly situated chief executive officers at banking organizations that are considered to be peer banking organizations of the Company. The Compensation Committee believes that the compensation paid to similarly situated chief executive officers should be a point of reference for measurement, but not the determinative factor for setting the compensation of the Company’s Chief Executive Officer. Because comparative compensation information is just one of the criteria used in setting the compensation of the Company’s Chief Executive Officer, the Compensation Committee has discretion in determining the nature and extent of its use. Further, given the limitations associated with comparative pay information for setting the compensation, including the difficulty of assessing and comparing wealth accumulation through equity gains and post–employment amounts, the Compensation Committee may elect not to use the comparative compensation information at all in the course of making compensation decisions. During 2012, the Compensation Committee elected to use the comparative compensation information in a limited manner in making compensation decisions related to the Chief Executive Officer. 18 The Company’s peer group was compiled based on each banking organization’s relative size as measured by the total assets as well as the general geographic location of each banking organization. The Company’s peer group included seventeen banking organizations with total assets ranging from $1 billion to $5.6 billion. Geographically, four of the peer group banking organizations are headquartered in Texas, two in Oklahoma, four in California and the remainder in various other states. The Company’s peer group consisted of the following banking organizations: Bank / Bank Holding Company Assets as of December31,2011 Headquarters (in millions) BancFirst Corporation $ OklahomaCity,OK Westamerica Bancorporation $ San Rafael,CA First Financial Bankshares, Inc. $ Abilene,TX Union (FM) Bankshares Corporation $ Richmond,VA Great Southern Bancorp, Inc. $ Springfield,MO ViewPoint Financial Group, Inc $ Plano, TX Southside Bancshares, Inc. . $ Tyler, TX Wilshire Bancorp, Inc. . $ Los Angeles, CA Southwest Bancorp, Inc. . $ Stillwater, OK Encore Bancshares, Inc. $ Houston, TX First United Corporation. $ Oakland, MD MidSouth Bancorp, Inc. $ Lafayette, LA West Bancorporation, Inc. $ Des Moines, IA Preferred Bank $ Los Angeles, CA Bridge Capital Holdings $ San Jose, CA Reliance Bancshares, Inc. $ St. Louis, MO ACNB Corporation $ Gettysburg, PA Setting Executive Compensation During 2012, the Compensation Committee applied the compensation principles described above and reviewed all components of each named executive officer’s compensation, including base salary, annual non-equity cash incentives, long-term equity incentive compensation, the dollar value to the executive and cost to the Company of all perquisites and other personal benefits and the projected payout obligations that may be owed in certain circumstances under existing employment and letter agreements. The Compensation Committee also considered the various limitations and restrictions on executive compensation the Company was subject to during the CPP Covered Period. Lastly, the Compensation Committee considered the general economic conditions and the Company’s 2011 and 2010 performance. Based on such considerations and reviews, the Compensation Committee determined a level of compensation which it believes satisfies the requirements of the EESA applicable to the Company for the CPP Covered Period and is competitive for each named executive officer based on information drawn from a variety of sources, including the information compiled by proxy statements of the peer group companies and surveys of community banking organizations. 19 Executive Compensation Elements Typically, the Company’s compensation programs for its named executive officers are primarily comprised of the following components: • a base salary; • a non-equity cash incentive program; • a long-term equity incentive program; • a contributory savings 401(k) plan; and • various perquisites and other personal benefits. As a result of the Company’s participation in the CPP, the Company was prohibited from utilizing annual cash incentives and certain types of equity incentives as components of its compensation program for its five most highly compensated employees (“MHCE”) during the CPP Covered Period from January 1, 2012 to July 3, 2012. Messrs. Lee, Choi and Tai were among the Company’s MHCEs during the CPP Covered Period in 2012. These prohibitions included several limited exceptions, including payments under employment contracts that were in existence as of February11, 2009, such as Mr.Lee’s employment agreement, and the issuance of a limited amount of long-term restricted stock. Base Salary Salaries provide the named executive officers with a base level of monthly income and help achieve the objectives outlined above by attracting and retaining strong talent. Base salary levels for all named executive officers were reviewed during 2012. For the named executive officers (other than the Chief Executive Officer), the Compensation Committee considered the recommendation of the Chief Executive Officer and management, tenure of service, scope of the position, including current job responsibilities, the named executive officer’s individual performance and contribution to the Company, peer group compensation information and such other factors as the Compensation Committee deemed appropriate. The Compensation Committee also considered the various limitations and restrictions on executive compensation the Company was subject to during the CPP Covered Period. On the basis of the Compensation Committee’s review, Messrs. Choi and Tai received a 8.83% and 5.6% increase in base salary, respectively. The base salary level for Mr.Lee is set forth in his employment agreement and is reviewed at least annually by the Compensation Committee and may be adjusted upward in the discretion of the Compensation Committee. Factors that the Compensation Committee considers in its review include the overall performance of the Company, peer group compensation information, current job responsibilities, an evaluation of his individual performance and such other factors as the Compensation Committee deems appropriate. On the basis of the Compensation Committee’s review and the Company’s 2012 performance, Mr. Lee received an increase in base salary of 8.33% Non-Equity Cash Incentive Program The Company maintains an annual cash incentive program designed to help achieve the objectives of the compensation program by rewarding the executive officers for the attainment of profitable growth and stable financial and operating conditions. Pursuant to the Company’s non-equity cash incentive program, Incentive Bonus Objective (the “IBO”), an executive officer of the Company is eligible to receive a certain percentage (which varies by position within the Company) of his base salary as an annual cash incentive. The annual cash incentive for the Company’s named executive officers (other than the Chief Executive Officer) may be an amount up to 50% of their current base salaries. The size of the annual cash incentive is dependent on the Company’s performance in a particular year based upon certain Company performance indicators. The final amount of the annual cash incentive for named executive officers (other than the Chief Executive Officer) may be adjusted upward or downward by the Chief Executive Officer with the approval of the Compensation Committee based on other factors. In addition to the annual cash incentive, the Compensation Committee may also award discretionary cash bonuses to the named executive officers. 20 The Company’s performance indicators are established annually and for 2012 contained a component for net income, nonperforming assets, ratio of nonperforming assets to total assets, capital ratios and net interest margin. Cash incentive opportunities are tied to the achievement of threshold, target and maximum performance levels. The level of achievement affects the percentage of base salary that can be earned under the plan components. The threshold, target and maximum award opportunities for the named executive officers for 2012 are set forth in the table below: ThresholdAward Opportunity (As a Percentage of Base Salary) TargetAward Opportunity(As a Percentage of Base Salary) MaximumAward Opportunity (As a Percentage of Base Salary) Mr.Lee 0
